IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,941-02


                            IN RE KENNETH RAY GREEN, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1069293 IN THE 209TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Harris County District Clerk

requesting free copies of his trial transcripts and exhibits, or alternatively, an estimate of costs for

obtaining those trial transcripts and exhibits, but that he was told that the District Clerk had no duty

to respond to a request for information from an incarcerated individual by authority of the

Government Code. TEX . GOV ’T . CODE § 552.028.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response stating whether the he received a request from the Relator for
                                                                                                        2

a statement of costs for his trial records. If the District Clerk received such a request, the clerk shall

state the nature of his response and, if available, provide a copy of the response. If the District Clerk

received such a request and did not respond, he shall provide his rationale for not responding. This

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: August 24, 2016
Do not publish